Citation Nr: 1204138	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  09-03 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1993 to August 1996 and July 1998 to March 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to TDIU.  The Veteran timely appealed that issue.

This case was initially before the Board in April 2011, when it was remanded for further development.  That development having been completed, the case has been returned to the Board at this time for further appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).  

When previously before the Board in April 2011, a claim of entitlement to increased evaluation for major depressive disorder was remanded in order for a statement of the case to be issued.  This was sent to the Veteran in May 2011, and a subsequent supplemental statement of the case was sent in September 2011.  The Veteran has not responded to either of those documents as of this time; accordingly, the Board finds that it does not have jurisdiction over the increased rating issue for major depressive disorder and it will no longer be addressed in this decision.

Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a VA examination for his TDIU claim in August 2011, as instructed in the Board's previous April 2011 remand; he failed to report for that examination.  However, it does not appear that any notification letter was sent to the Veteran; in light of this deficiency, the Board finds that another remand is necessary at this time in order for another VA examination to be afforded the Veteran, in order to satisfy VA's duty to assist in this case.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).


The Board notes that if the Veteran fails to report for this examination, the examiner should still perform a claims file review and render an opinion on the basis of the evidence of record.

Ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Durham VA Medical Center, or any other VA medical facility that may have treated the Veteran, since February 2011 and associate those documents with the claims file.

2.  The RO/AMC should complete any development necessary in order to adjudicate his claim for TDIU, including asking him for information regarding his employment and education history since discharge from military service.  To this end, furnish him with an application for TDIU, VA Form 21-8940.

3.  Schedule the Veteran for a VA general medical examination.  The examiner should review the claims file in conjunction with the examination, including the prior ordered examinations, and indicate that such review has occurred.  

Following a claims file review and examination, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected major depressive disorder with alcohol abuse is sufficient to preclude substantially gainful employment in light of his professional qualifications and employment history and without consideration of his age or any nonservice-connected disorders.  

The Board reminds the Veteran that he should endeavor to appear for this examination and that he has a duty to participate in the development of his claim.  

However, the Board also instructs the examiner to render the above opinion based on a claims file review if the Veteran fails to appear for this examination.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of entitlement to TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


